Mr. Justice McGowaN.
I concur. Common carriers, from the nature of their vocation, are bound to transport all persons who pay or offer to pay the established fare. For their own convenience they sometimes require a ticket to be purchased in advance, and to insure compliance with the requirement they charge a higher rate of fare if the ticket is not so procured. I assume that such regulation is allowable, on condition, however, that the company, from which alone tickets can be secured, affords an opportunity to purchase a ticket in advance. If no such opportunity is afforded, and a ticket cannot be purchased in advance, it seems to me that the company could not resort to the extreme course of ejecting a passenger, only for the reason that he had not complied with a rule which they had made it impossible for him to do. Whether such opportunity was afforded the plaintiff was a question of fact. There was some evidence upon the subject, and the question is whether it was “pertinent, competent, and relevant to the fact' in dispute.” It seems to me that there was some such proof, and therefore the case should have been *570submitted to the jury. Davis v. C. & G. R. R. Co., 21 S. C., 93; Couch v. R. R. Co., 22 Id., 561.